Citation Nr: 1337028	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971, with confirmed service in the Republic of Vietnam.  Based on information from the Veteran's DD-214, his awards and decorations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

PTSD is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that his PTSD is due to service in the Republic of Vietnam, to include experiencing mortar fire and fire from perimeter guns while traveling to villages on Medical Civic Action Programs (MED CAPs) and feeling fear from observing Vietnamese in the trees around his convoy.  Additional stressors include seeing dead bodies of soldiers and identifying them through dental records.

The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.

The Veteran asserts that he first recognized PTSD symptoms following a February 2010 VA Agent Orange examination at the Orlando VA Medical Center (VAMC).  Subsequently, in April 2010, the Veteran filed a formal claim for compensation for PTSD.

Private medical records of an April 2010 psychological evaluation show that the Veteran was diagnosed with PTSD , which the examiner believed to be "as likely as not service-connected and severe."  The detailed report by the private psychologist shows that the diagnosis of PTSD was rendered in accordance with the DSM-IV and reflects that the examiner considered the Veteran's pre-service history at length, including that the Veteran was uncomfortable with specific instances of physical contact from his father when asked about his history of abuse.  

The private psychologist documented that the Veteran felt "always threatened" while in Vietnam, in part because he worked close to a highway and believed that he would be the first to be overrun if they were attacked.  The Veteran stated he worked with MED CAPs about once a month while in Vietnam, where he was exposed to mortar fire and fire from perimeter guns.  He witnessed a person being attacked and then dying from injuries while on a MED CAP.  The Veteran also reported witnessing bodies wash up from the Gulf of Tonkin and that he was required to help identify individuals with dental records. 

The private psychologist noted that the Veteran experienced flashbacks and had cognitive and psychological responses to trauma cues in reaction to film footage of Vietnam.  The Veteran reported landmarks related to his active service and the sounds of Huey helicopters triggered recall.  The Veteran described a history of avoidance of thoughts and feelings, inability to recall important aspects of trauma, feelings of detachment, insomnia, irritability, angry outbursts, exaggerated startle responses, and hypervigilance in the form of "walking [his] perimeter."    

In August 2010, the Veteran was afforded a VA examination.  The examiner diagnosed PTSD based on multiple pre-service and in-service stressors.  Reportedly, the Veteran stated that he was unsure if he was sexually abused by his father, asserting it was difficult to discuss and that he learned to block a lot out of his childhood.  The VA examiner noted that the Veteran found his Vietnam combat experience to be particularly traumatic, that he felt intense fear, helplessness, and horror while at the Tan Son Nhut air base, where he traveled on MED CAPs and assisted with dental work.  The Veteran's other in-service stressors included exposure to destruction and bombed buildings, hearing noise outside resulting in sleeplessness, constant fear, fear from traveling to villages on MED CAPs and seeing Vietnamese in surrounding trees, identifying bodies through dental records, and exposure to the dead.  

The August 2010 VA examiner diagnosed the Veteran with PTSD, finding all criteria were met in accordance with the DSM-IV.  The VA examiner opined that the Veteran's PTSD was less likely than not caused by or a result of fear of hostile military activity or terrorist activity.  As rationale he stated that the Veteran's, "Vietnam experiences involved constant fear of harm but no reports of actual incidents."  Further, the VA examiner determined that the Veteran's childhood abuse was the most likely PTSD trigger because the Veteran admitted to trauma, memory blocking, avoidance, disassociation, and difficulties with avoidance, blocking, and hyperarousal.  The VA examiner acknowledged the Veteran's private medical opinion but noted the minimal discussion of pre-service trauma.  The VA examiner also noted that the private testing suggested that the Veteran tended to portray himself in a negative light.  The VA examiner also administered self-reporting testing with the Veteran but found it impossible to state if the self-reporting was valid due to lack of validity indices within the test.

After a careful review of the record, the Board finds that entitlement to service connection for PTSD is warranted.

The Veteran has a current PTSD diagnosis, in accordance with the DSM-IV.

The Board has found the Veteran to be credible.  His statements are internally consistent and consistent with other evidence of record as well as facially plausible in the context of service during the Vietnam Era.  The Board finds that his alleged combat stressors of being in the vicinity of mortar and other artillery fire did occur.  In addition, the Board finds that the record contains sufficient corroborating evidence to accept the Veteran's contention that he participated in identifying the dead through dental records.  The Veteran consistently reported his in-service stressors and the record corroborates those stressors.  It is not disputed that the Veteran served as a dental specialist with service in the Republic of Vietnam; dental specialist is listed on his DD-214 as his occupational specialty and service personnel records note foreign service in the Republic of Vietnam.  The circumstances of his service would include specific expertise in reviewing and interpreting dental records.  It follows that the Veteran's lay testimony that he traveled to villages on MED CAPs and experienced mortar and other artillery fire, experienced fear from seeing Vietnamese in the trees around him, and identified dead bodies through dental records is plausible.  

The Veteran's PTSD is etiologically linked to in-service stressors through private medical evidence.  The April 2010 private psychologist's report of the Veteran's stressors, based on reliable tests, found the Veteran's symptoms to be as likely as not related to service.  The April 2010 private opinion is afforded high probative value because it is based on a thorough medical history provided by the Veteran and is sufficiently detailed.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the report of the August 2010 VA PTSD examination is against the Veteran's claim.  However, the Board has not found any reason to find the VA examination report to be more probative than the private evaluation report supporting the claim.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


